Case 20-02035-CMB           Doc 44-1 Filed 02/09/21 Entered 02/09/21 15:27:28                  Desc
                            Proposed Default Order Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:                                                Case No. 19-23010-CMB

Nicki M. Todaro,                                      Chapter No. 13
                           Debtor/Plaintiff,
                                                      Adversary No. 20-02035-CMB
         vs.
                                                      Related to Document Nos. 11, 14, 42
Wells Fargo Bank, N.A.,
                                  Defendant.


Wells Fargo Bank, N.A.,
                     Third Party Plaintiff,

         vs.

PNC Bank, N.A.,
                     Third Party Defendant.


                                       ORDER OF COURT

         AND NOW, this ________ day of _________________, 2021, upon consideration of the

Motion for Default Judgment Against PNC Bank, N.A. filed by Wells Fargo Bank, N.A., it is

hereby

         ORDERED, ADJUDGED AND DECREED, that the Motion for Default Judgment

Against PNC Bank, N.A. is hereby granted and the averments of fact contained in the Third Party

Plaintiff’s Complaint are admitted as true for failure of the Third Party Defendant, PNC Bank,

N.A. to respond thereto by the deadline therefor set forth in Order of Court dated December 2,

2020, so that there are no issues of fact for disposition at the time of trial which would prevent the

court from granting the relief requested against PNC Bank, N.A. in the Third Party Plaintiff’s

Complaint, and default judgment is hereby entered against the Third Party Defendant, PNC Bank,

N.A.; and it is hereby
Case 20-02035-CMB          Doc 44-1 Filed 02/09/21 Entered 02/09/21 15:27:28                Desc
                           Proposed Default Order Page 2 of 3



       FURTHER ORDERED, ADJUDGED, and DECREED the lien of the mortgage held by

PNC Bank, N.A. up to the maximum principal amount of $50,000.00, dated April 23, 2007 and

recorded on May 11, 2007 in the Office of the Recorder of Deeds in and for Fayette County,

Pennsylvania at Instrument Number 200700006581, against the Debtor’s Property known as 736

2nd Street, Newell, PA 15466 (hereinafter called “Property”) is hereby subordinated to the lien of

the Mortgage in the amount of $69,190.00 in favor of Wells Fargo Bank, N.A., dated August 11,

2009 and recorded on August 19, 2009 in the Office of the Recorder of Deeds in and for Fayette

County, Pennsylvania at Instrument Number 200900009878 (hereinafter called “Wells Fargo

Mortgage”), against the Property and the lien of the Wells Fargo Mortgage shall hold first lien

position against the Property superior to all other liens, claims and/or encumbrances against the

Property, including, but not limited to, the lien of the aforesaid mortgage held by PNC Bank, N.A.;

and it is hereby

       FURTHER ORDERED, ADJUDGED, and DECREED that, in the alternative, the lien of

the mortgage held by PNC Bank, N.A. up to the maximum principal amount of $50,000.00, dated

April 23, 2007 and recorded on May 11, 2007 in the Office of the Recorder of Deeds in and for

Fayette County, Pennsylvania at Instrument Number 200700006581, against the Debtor’s Property

is hereby satisfied and extinguished and the lien of the Wells Fargo Mortgage in the amount of

$69,190.00 in favor of Wells Fargo Bank, N.A., dated August 11, 2009 and recorded on August

19, 2009 in the Office of the Recorder of Deeds in and for Fayette County, Pennsylvania at

Instrument Number 200900009878, shall hold first lien position against the Property superior to

all other liens, claims and/or encumbrances against the Property; and it is hereby

       FURTHER ORDERED, ADJUDGED and DECREED that Wells Fargo Bank’s claim in

this Bankruptcy, based upon the herein described Wells Fargo Mortgage, shall remain a secured

claim in the above-captioned Bankruptcy based upon Wells Fargo’s Mortgage lien against the
Case 20-02035-CMB          Doc 44-1 Filed 02/09/21 Entered 02/09/21 15:27:28                 Desc
                           Proposed Default Order Page 3 of 3



Property holding first lien position against the Debtor’s Property and the claim of PNC Bank, N.A.

in this Bankruptcy shall be an unsecured claim; and it is hereby

       FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Plaintiff,

Wells Fargo Bank, N.A., is authorized and directed to record a certified copy of this Order of Court

in the Office of the Recorder of Deeds in and for Fayette County, Pennsylvania and cross-reference

this Order of Court with the Wells Fargo Mortgage and the herein described mortgage held by

PNC Bank, N.A.

                                                     BY THE COURT:




                                                     U.S. Bankruptcy Judge
